Lawrence, J.,
dissents and votes to affirm the judgment, with the following memorandum: Initially, I note that upon ascertaining the scrivener’s error in the indictment with regard to the sexual abuse count, the trial court should have granted the prosecution’s request, pursuant to CPL 200.70, to amend the indictment (see, People v Grega, 72 NY2d 489, 499; People v Charles, 61 NY2d 321; People v Petterson, 103 AD2d 811; People v Ceballos, 98 AD2d 475; People v Heaton, 59 AD2d 704; cf., People v Kaminski, 58 NY2d 886). It is clear that the amendment, as proposed by the prosecutor, would not have changed the theory of the prosecution as reflected in the evidence before the Grand Jury. Moreover, the defense indicated that it would not be prejudiced by such an amendment and that it was fully prepared to immediately proceed to trial on the indictment, if it were amended as proposed by the *608prosecutor. Indeed, the superior court information, which incorporated verbatim the sodomy count, and conformed in all respects to the evidence before the Grand Jury with regard to the sexual abuse count, achieved nothing more than what the People had sought by amendment.
In any event, under the circumstances, I do not find that a reversal of the defendant’s conviction and a re-presentation of this matter to a second Grand Jury is required. While the sodomy count of the indictment was not defective, nevertheless, in light of the trial court’s ruling, if the defendant had not consented to proceed on the superior court information, the prosecutor would have been required to re-present both counts to a second Grand Jury. Thus, the use of the superior court information clearly fulfilled the aim of CPL 195.10 (2) (b), which provides for a waiver of the indictment, in that it afforded "[the] defendant the opportunity for a speedier disposition of charges as well as eliminat[ed] [an] unnecessary [second] Grand Jury [presentation]” (see, People v Boston, 75 NY2d 585, 589).
People v Boston (supra), People v D’Amico (150 AD2d 276), and People v Banville (134 AD2d 116), involved the use of superior court informations, alleging other offenses, to effectuate plea bargains after valid indictments had been filed. Further, in People v Boston (supra) and People v Banville (supra), the remedy was not a re-presentation to a second Grand Jury but reinstatement of the valid indictment. In this case, the defendant was tried on the very same charges for which he had been indicted, and if People v Boston (supra) and People v Banville (supra), were applicable, they would require a retrial of a virtually error-free bench trial on the very same charges. Indeed, a re-presentation of this matter to a second Grand Jury at this juncture merely exalts form over substance.
Since the defendant’s remaining contentions concerning the legal and factual sufficiency of the evidence are without merit, the judgment should be affirmed.